Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 1 of 25




                  EXHIBIT A
  Verification, Case Docket and Superior Court Documents
         Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 2 of 25



 1
                                           VERIFICATION
 2
 3
 4   STATE OF ARIZONA            )
 5                               ) ss.
 6   County of Maricopa          )
 7
 8          I, Deborah Garner, hereby state, under the penalty of perjury, that the following
 9   information is true to my knowledge, information, and belief:
10          1.     I am the attorney for Vonetta Lanier in the matter of Dominque Brown v.
11   Vonetta Lanier, Case No. CV2021-011488, currently pending in the Arizona Superior
12   Court of the State of Arizona, County of Maricopa, before the Honorable Pamela Gates.
13          2.     On August 25, 2021, I filed a Notice of Removal under 28 U.S.C. §
14   1441(b) et seq. seeking to remove to the United States District Court for the District of
15   Arizona.
16          3.     In compliance with 28 U.S.C. § 1441(a) and L.R.Civ. 3.6(b), I certify that
17   the attached documents are true and accurate copies of pleadings and other documents
18   that were filed in the Superior Court of the State of Arizona, Maricopa County, in
19   Dominque Brown v. Vonetta Lanier, Case No. CV2021-011488.
20          4.     Also attached is a true and accurate copy of the court docket in Dominque
21   Brown v. Vonetta Lanier, Case No. CV2021-011488.
22          I declare under penalty of perjury that the foregoing is true and correct to the best
23   of my knowledge, information and belief.
24          DATED this 25th day of August, 2021.
25
26
                                                           Deborah Garner
27
     #9743483
28
Civil Court Case Information - Case History                               Page 1 of 2
        Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 3 of 25



    0    k Docket




     Civil Court Case Information - Case History

   Case Information
   Case Number:      CV2021-011488                Judge:      Arbitration 01 | Gates
   File Date:        7/21/2021                    Location:   Downtown
   Case Type:        Civil

   Party Information
   Party Name                                            Relationship                       Sex             Attorney
   Dominique Brown                                       Plaintiff                          Unknown         Pro Per
   Vonetta Lanier                                        Defendant                          Female          Pro Per


   Case Documents
   Filing Date Description                                                                               Docket Date Filing Party
   8/10/2021 AFS - Affidavit Of Service                                                                  8/16/2021
   NOTE: VONETTA LANIER
   8/10/2021 SUM - Summons                                                                               8/17/2021     Plaintiff(1)
   7/21/2021 COM - Complaint                                                                             7/22/2021     Plaintiff(1)
   7/21/2021 CSH - Coversheet                                                                            7/22/2021     Plaintiff(1)
   7/21/2021 NJT - Not Demand For Jury Trials                                                            7/22/2021     Plaintiff(1)
   7/21/2021 ADW - Application Deferral/Waiver                                                           7/22/2021     Plaintiff(1)
   7/21/2021 ASA - Affidavit in Support of Application for Deferral or Waiver of Service Process Costs   7/22/2021     Plaintiff(1)
   7/21/2021 ODF - Order Deferring Court Fees                                                            7/22/2021
   7/21/2021 CAA - Cert Of Agreement/Arbitration                                                         7/22/2021     Plaintiff(1)


   Case Calendar
   There are no calendar events on file


   Judgments
   There are no judgments on file




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 8/19/2021
Civil Court Case Information - Case History                               Page 2 of 2
        Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 4 of 25




http://www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber... 8/19/2021
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 5 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 6 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 7 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 8 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 9 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 10 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 11 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 12 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 13 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 14 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 15 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 16 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 17 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 18 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 19 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 20 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 21 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 22 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 23 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 24 of 25
Case 2:21-cv-01474-SPL--MHB Document 1-3 Filed 08/25/21 Page 25 of 25
